                                                Case 2:19-cv-00439-JCM-DJA Document 32
                                                                                    31 Filed 04/24/20 Page 1 of 2


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Puneet K. Garg, Esq. (Bar No. 9811)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: pgarg@garggolden.com, agolden@garggolden.com, clee@garggolden.com
                               10               Attorneys for Defendants
                               11
                                                                            UNITED STATES DISTRICT COURT
                               12
                                                                                   DISTRICT OF NEVADA
                               13                                                            )
                                                DANNY EISENBERG,                             )
                               14                                                            )  Case No.: 2:19-cv-00439-JCM-DJA
                                                              Plaintiff,                     )
                               15                                                            )
                                                      vs.                                    )
                               16                                                            )
                                                J. PAUL WIESNER & ASSOCIATES,                )  STIPULATION AND ORDER
                               17               CHARTERED, a Nevada Professional             )  TO EXTEND TIME FOR PLAINTIFF
                                                Corporation, doing business as               )  TO FILE OPPOSITION TO MOTION
                               18               RADIOLOGY ASSOCIATES OF NEVADA; )               FOR SUMMARY JUDGMENT
                                                and PUEBLO MEDICAL IMAGING, LLC,             )
                               19               a Nevada limited liability company,          )  (Second Request)
                                                                                             )
                               20                             Defendants.                    )
                               21
                               22                      Plaintiff DANNY EISENBERG and Defendants J. PAUL WIESNER & ASSOCIATES,
                               23               CHARTERED, a Nevada Professional Corporation, and PUEBLO MEDICAL IMAGING, LLC, a
                               24               Nevada limited liability company, by and through their counsel of record, hereby STIPULATE AND
                               25               AGREE to extend the deadline by one additional week, to May 1, 2020, for Plaintiff to file his
                               26               response in opposition to Defendant’s Motion for Summary Judgment (ECF No. 26). Defendant
                               27               filed its motion on March 27, 2020. Pursuant to LR 7-2(b), the deadline for Plaintiff to file his
                               28               opposition currently originally was set for April 17, 2020. By stipulation and order (ECF No. 30),

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 1 of 2
                                                Case 2:19-cv-00439-JCM-DJA Document 32
                                                                                    31 Filed 04/24/20 Page 2 of 2


                                   1            this deadline previously was extended by one week to April 24, 2020.
                                   2                   There is good cause for entering into this stipulation for additional time. As previously
                                   3            stated, there is a large volume of material to review in the process of preparing the opposition.
                                   4            Moreover, given the current conditions, physical contact between Plaintiff’s counsel and Plaintiff
                                   5            is limited at this time, which is further delaying the process.
                                   6
                                   7            DATED: 22 April 2020.                                DATED: 22 April 2020.
                                   8            LAW OFFICES OF ROBERT P. SPRETNAK                    GARG GOLDEN LAW FIRM
                                   9            By: /s/ Robert P. Spretnak                           By: /s/ Charles J. Lee
                                                   Robert P. Spretnak, Esq.                             Anthony B. Golden, Esq.
                               10                                                                       Puneet K. Gerg, Esq.
                                                Attorney for Plaintiffs                                 Charles J. Lee, Esq.
                               11
                                                8275 S. Eastern Avenue, Suite 200                    Attorneys for Defendants
                               12               Las Vegas, Nevada 89123
                                                                                                     3145 St. Rose Parkway, Suite 230
                               13                                                                    Henderson, Nevada 89052
                               14
                               15                                                      IT IS SO ORDERED.
                               16
                                                                                       _______________________________________________
                               17                                                      THE HONORABLE JAMES C. MAHAN,
                                                                                       UNITED STATES DISTRICT COURT JUDGE
                               18                                                               April 24, 2020
                                                                                       DATED: ________________________________________
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 2 of 2
